Title: From Thomas Boylston Adams to John Quincy Adams, 18 July 1803
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother.
Philadelphia 18th. July 1803.

I duly received your favor of the 8th. inst. with the two last sheets of the Review. Your suggestion respecting the life of Florian came too late, as the paper was already put to press. I do not however think the circumstance of much consequence, since at almost any distance, of time the person, who opened the letter, might recollect when he saw it in print, when & how & where he had seen it in manuscripts.
I communicated your caution to Old-school; he thanks you for it and hopes to avail himself of it, hereafter; but since his prosecution is in train, grounded on a paragraph, which appeared on the 23d. April in his paper, he does not expect to obtain much favor by reserve, at this time.
The further progress of the prosecution I promised to communicate. The Bill was drawn conformably to the presentment—sent to the Grand Jury & found—True? The inuendo’s begin at the words, “it is on its trial here,” meaning thereby the Constitution & scheme of polity established in the State of Pennsylvania, & also in the United States—So that the question of Constitutional principle & form of government will be open for dispute. Lawyer Dallas helped to draw the Bill of Indictment, in conjunction with the Atty General’s deputy. The Atty General himself—good easy man, never concerned himself at all about it; but since Duane called publicly upon the proper law Officer to take notice of the publication in the P F—he feels himself compelled however reluctantly to proceed with the business—He says that Mr. Dallas shall have nothing to do with the trial, as he conceives it to be an American question entirely. O. Lord! O. Lord! O. Lord! What an able law officer is our Atty Genl.
It is lucky for us that we are not involved in so thick & impenetrable a cloud of ignorance & blindness, as our opponents would persuade us we are. The idea is now quite familiar, that the American question will be tried in September, or December at farthest. If in September, it will be just before the election, and if I have any knowledge of what matter will be agitated on this trial, the sovereigns of Philadelphia will be handsomly electrified for the occasion. My greatest apprehension is, that it will never be tried. Surrounded and overwhelmed as we appear to be by democrats & foreign desperado’s, there is at least spirit and energy enough left among the federalists to provoke their opponents to hang them if they are able. They dare not meet this American question, even in the jacobin tribunals of Pennsylvania—at least such is my opinion. And if they do—and if they find my Client guilty—imposing fine & imprisonment upon him for the offence—Shall we fear to meet such consequences, in such a cause? The Revolution is but half complete; our fathers struggled through a long & bloody war—to throw off an oppressive, external foreign yoke and they succeeded; and shall their sons tamely tolerate an internal dominion, exercised by foreigners more ignominious & more oppressive than the first?
Adieu Yours
